Honorable Vanessa Gilmore Kerry Allen 999386
9518 Bob” Casey *CourtHouse Polunsky Unit

515 Rusk Str. " 3872 FM 350 So.
Houston Tx.77002 Livingston Tx.77351

VANESSA D. GILMORE
RE: Recusal of counsel / To be granted counsel from the OCFW. ° U.S. DISTRICT JUDGE

APR 16 2021
RECEIVED IN CHAMBERS

I would like to first say that I am sorry that you are retiring at the end of the
year.Even though I believe you rubber stamped my federal appeal with pregudice,I
have no doubt that you are a excellent fair judge with a record to prove it.

Dear honorable judge Gilmore,

Judge Gilmore,in 2016 you appointed attorneys Seth Kretzer and Jonathan Landers
to handle my federal appeal.

From the first meet and greet,I made clear that I did not want funding for testing
my IQ because I would not fail it.But regardless. of claims I believed had merits
with the court on constitutional levels,the counsel you appointed was bent on
trying to find a easy claim they could file.

Both attorneys repeatedly told me your Honor that they see very clearly that I

am a very intellegent person but asked that I humor them and see some expert that
they paid out of pocket for me to see.I refused and that's when the attorney/
client relationship dissovled between Mr.Kretzer and I.Mr.Kretzer was appointed
the lead attorney,but your honor,Seth and I have'nt spoken to each other in the
last four years since you appointed him.

Check the unit records of the number of times Mr.Kretzer and Landers came to
the unit to see me,legal visits and legal phone calls are logged.And the records
will show that Mr.Kretzer only came with Mr.Landers a few times.But I need you
to understand that in those few times Mr.Kretzer came with Mr.Landers,He did not
sit and talk to me.He was here to meet with other clients while Mr.Landers talked
to me.

There was one time Mr.Kretzer had me pulled out for legal visit.When I came
out I told him of a claim I felt I had strong merits that could be filed in the
event I get a execution date.We went back and forth for about two minutes, then
the officer came and told Mr.Kretzer his next legal visit refused to see him. |

Mr.Kretzer had her to call and have a officer go tell his client he needed to
see him.But there was another client in the booth next to me that Kretzer had
already seen before me that he stopped and went back to talking to Judge Gilmore.
I was left in that booth over 50 minutes,When I told the escorts to take me back,
Mr.Kretzer jumped up and had the nerve to tell me don't leave.I told him I was
through with him and told him to recuse himself from my case.

Judge Gilmore,I enclosed the letter I sent to Mr.Kretzer terminating his service.--

As far as Mr.Landers,he has come to see me more and answer questions I have asked.
The problem is,every time I ask can we file this or that,All I get in responce ,
is I can't raise it because it was'nt raised on the State level.It was Mr.Landers
who made me aware that my Habeas. corpus counsel took another inmates appeal and
pasted my name to it.So I asked can't we file a IAC on my habeas counsel,and again,
I was told some legal reason why I can't file.I asked Mr.Landers,you always tell
me what can't be filed,then what can I file that will help me get a stay.
Judge Gilmore, from the trial level of this case I have been given appointed
counsel that has taken little to no interests in seeing that I receive a fair due
process of the law.

And because of the lack of interest and no proper investigations to this case,I
am awaiting a execution dated with no pending appeals to file once a date is set.

I have recntly terminated both Mr.Kretzer and Mr.Landers per the Texas Disciplinary
Rules of Professional Conduct rule 1.15.And gave them seven working days to
respond.

Mr.Landers of course sent a correspondance letting me know that he and Mr.Kretzer
felt it would be in their best interest to comply even though they can ignor it.
And that the tricky part is they were appointed by your court.

Judge Gilmore,as you are preparing to retire,I am making a plea that I may not

be able to make after you leave the benech; I am pleading with you that you will

remove Mr.Kretzer and Mr.landers from my case and appoint someone from the OFFICE
OF CAPITAL AND FEDERAL WRIT,to my case tovhebp me file a subsequent writ that my

two present counsel refuse to do.

Your honor,I have heard mentwho have had you for their federal appeal talk of how
you are a fair judge and not part of the good ole boys system.

I am pleading with you in the name of the true living GOD,to allowing me the
chance to have appointed to me a counsel from the OCFW,so that I may have a chance
to file something that will help me get a fair chance at the due process of the
law.

Thank you for your time.And I had rally wished that president Obama would have
nominated you to the Supreme Court.And as president Biden is considering stacking
the court,I hope that someone will enter your name because I really believe you
would make a good justice.Texas will lose a good justice and I hope president Bider
will nominated another African-American female with just as much strenth and
Fasrness as you were against a system that at time rebuked and critizied your
rulings.

Sincerely,

Ki Mt p

Kerry 9. “Allen
i yt Lo
Seth Kretzer 17 Kerry D.Allen 999386

Attorney At Law Polunsky Unit
The Lyric Center 3872 FM 350 So.
440 Louisiana Str.Ste.200 Livingston Tx./77351

Houston Tx.77002

Cause # 844387
RE: Termination of service
Date ©

 

Dear Seth,

After you left me in the attorney's booth for more than 50 minutes,then shoot back
only when you saw that I had enough of waitng for you to return and told the <=:
officers to tack me back,I had had enough from you.

Since the day you were appointed to my case by the federal Judge,Vanessa
D.Gilmore, You have not acted in my best interest.When I talk to you about some
thing I wish you to raise as a claim,you give a condescending responce and never
do as I ask.

It has been Jonathan Landers who was appointed with you who has been the
primary person that seems to have been doing all the work and making excuses for
your behavior.

As you know I have been refusing to meet with you anymore because I know that
you have no interest in listening to me.

Therefore I asked you to recuse yourself and you still have not so because
we have a strong conflict of interest and I can not trust you to act properly
in my behalf, I am per the Texas Disciplinary Rules of Professional Conduct,
Rule 1.15,hereby Discharge your counsel,and withdrawal is mandatory !

 

You are not to file anything to the courts for me any longer.

You have spoken directly with Mr. Eric Allen of the Law office of Eric Allen,
4605 Morse Rd. Gahanna,Oh 43230,And I have been informed by him that you have»;
given Mr.Allen permission to work on my case and file the very claim that I have
repeatedly asked you to but you refuse.Mr.Allen said that you granted him
permission to file it.But what troubles me is you never mentioned that Mr.Allen
was given permission to help me to Jonathan Landers Seth,which makes me not trust
you that much more,because Jonathan did not know about Mr.Allen when I met with
him recently.

So I want to be clear that as of this day --_- the month of the year
of »You are no longer my attorney on record,and I am instructing you to
file a motion of withdrawl. within the next twenty business days of this letter
with the court.Failure to file a-motion. of withdrawl within twenty business days
of this letter,will result to me filing a formal grievance with the Texas State
Bar.

Please be advised that I am fowarding a copy of this letter to the following

Jonathan Landers David Bradley
Attorney At Law Clerk of Court

917 Franklin Ste.300 5401 Bob Casey U.S.Courthouse
Houston Tx.77002 515 Rusk Str.

Houston Tx.7/002

The Honorable Vanessa D.Gilmore

9513 Bob Casey Courthouse
915 Rusk Str,
Houston Tx.//002
       

‘
SR ae

 

 

Le Allow $9206
hace Ah STD nS 0 atte
Vibep Wh OFEST . a —
On | NORTH HOUSTON TX 773 @@& *
. . . " eS a
24.4PR 2022 PMS LOS

ii toca uty Sats I Gar |
751 Dob Liser Lewd bouse ;
sis Ruste S/?AR- i
SB utstpp SR. F7POR

 

iS = logos oteh hla oh

  
